Graves J.
The Attorney General having applied for a mandamus to require the regents to appoint a professor of Homeopathy in the department of medicine in the University, pursuant to section 2,187 of the compiled laws, and the usual order for showing cause against the motion having been made, the Eegents at the last January term made answer to the order, and alleged for cause against the application, that the part of the section referred to which provided there should always be at least one professor of Homeopathy in the department of medicine, was repugnant to the provisions of Article 13 of the Constitution, which confers upon the Eegents the power of general supervision of the University. The question thus presented was ably argued by counsel, and we have considered it with an' *483earnest desire to reach a' decisive result. But in this we are disappointed by an equal division of opinion among the members of the court. As this circumstance would deprive our opinion of all force as judicial authority, we do not deem it expedient to superadd our reasonings to the elaborate arguments from the bar. It is seen that since the application cannot obtain the sanction of a majority of the court the motion must fail.
The other Justices concurred.